*426¶47 (dissenting) — Appellants Kenneth and Barbara Miller had their property condemned by the Central Puget Sound Regional Transit Authority (Sound Transit) contrary to requirements of public notice and without Sound Transit proving the public necessity of the condemnation. Sound Transit contented itself by solely posting the meeting agenda on its web site rather than notifying the owner and public through publication in a local newspaper or through posting on the property or in other public places, as the statute envisions. The Internet posting did not even specify which lots were considered for condemnation but instead gave a general location of the property.
J.M. Johnson, J.
¶48 Sound Transit voted to condemn the Millers’ property but never made a showing that condemnation of Millers’ property was a public necessity — either at the board meeting or at the hearing before the trial court. At every step of the condemnation process, Sound Transit asserted that agency determinations of public necessity are conclusive.
¶49 Washington Constitution article I, section 16 includes the express declaration that the question of a public use supporting a taking of private property by the government is a judicial question “without regard to any legislative assertion.” This requirement is ignored (or explained away) by the majority, which instead suggests that “public use” is a legislative question entitled to deference. The majority’s standard of review for public use contradicts the express constitutional mandate of article I, section 16.
¶50 Here, this error has the effect of allowing an agency to take a citizen’s private property without adherence to proper notice procedures and to condemn without proper public consideration. The constitutionally limited eminent domain power is improperly expanded by the majority at the expense of the peoples’ individual rights to own and use property and the public right to notice of governmental (proposed) action. I therefore dissent.
*427I. Scope of Condemnation Authority
¶51 The right to own and use private property is an inherent right of the people, strongly protected in the constitution of this state. So serious is the Washington Constitution’s respect for the right to private property that it expressly provides for strictly limited exercise of eminent domain power by the legislature, closely examined by the judiciary in order to protect private property from governmental infringement:
No private property shall be taken or damaged for public or private use without just compensation having been first made .... Whenever an attempt is made to take private property for a use alleged to be public, the question whether the contemplated use be really public shall be a judicial question, and determined as such, without regard to any legislative assertion that the use is public ....
Wash. Const, art. I, § 16.
f 52 The placement of this provision in article I, “Declaration of Rights,” further underscores the primacy of the right of the people to own private property. That placement, and the language quoted above, indicates an eminent domain power that is strictly limited in rightful application.12
¶53 Because of the inherent right of the people to own property and the limited power of eminent domain, such *428power must be delegated by the legislature. Municipal corporations do not have an inherent power of eminent domain. Agencies may exercise such power only when expressly authorized to do so by the state legislature and in strict accord with such delegation. See, e.g., State ex rel. Tacoma Sch. Dist. No. 10 v. Stojack, 53 Wn.2d 55, 60, 330 P.2d 567 (1958); Tepley v. Sumerlin, 46 Wn.2d 504, 507, 282 P.2d 827 (1955).
¶54 Statutes conferring condemnation power are in derogation of the people’s right, State ex rel. King County v. Superior Court, 33 Wn.2d 76, 82, 204 P.2d 514 (1949), and must be strictly construed, both as to the extent of the power and as to the manner of its exercise. See, e.g., Stojack, 53 Wn.2d at 60; State ex rel. Postal Telegraph-Cable Co. v. Superior Court, 64 Wash. 189, 193, 116 P. 855 (1911).13
f 55 To determine whether a use of the eminent domain power is permissible under our constitution, we employ a three-part test to judicially ascertain “(1) that the use is really public, (2) that the public interests require it, and (3) that the property appropriated is necessary for the purpose.” In re City of Seattle, 96 Wn.2d 616, 625, 638 P.2d 549 (1981) (citing King County v. Theilman, 59 Wn.2d 586, 593, 369 P.2d 503 (1962)). See also State ex rel. Wash. State Convention & Trade Ctr. v. Evans, 136 Wn.2d 811, 817, 966 P.2d 1252 (1998).
¶56 Because constitutional rights of a property owner are implicated, the burden of proof is on the condemning agency to demonstrate that the condemnation is for a public use and that (all) the taking is necessary for that public use. Convention Ctr., 136 Wn.2d at 822-23; Theilman, 59 Wn.2d *429586; State ex rel. Sternoff v. Superior Court, 52 Wn.2d 282, 325 P.2d 300 (1958).14
¶57 Article I, section 16 of our state constitution requires a judicial “public use” inquiry. See State ex rel. Puget Sound Power & Light Co. v. Superior Court, 133 Wash. 308, 311, 233 P. 651 (1925). The inquiries regarding public interest and necessity are judicial corollaries which provide enforcement of that constitutional mandate. Accordingly, article I, section 16 requires the court to determine whether an agency has adequately proved that condemnation satisfies the three-part test before private property may be taken.
¶58 These constitutional safeguards to the right to own property provided by article I, section 16 are undermined by the majority’s assertion of an overly-deferential standard which accepts agency declarations as conclusive absent fraud or arbitrary and capricious conduct. Majority at 411. Our respect for coordinate branches of government should not nullify an explicit constitutional provision requiring the judiciary to provide a check upon taking of private property.
¶59 Furthermore, long-standing jurisprudence of this court mandates that legislative determinations do not preclude judicial examinations of the decision. See, e.g., Decker v. State, 188 Wash. 222, 227, 62 P.2d 35 (1936) (“[Wjhether the use be ‘really public’ is for the courts to determine, and in the determination of that question they will ‘look to the substance rather than the form, to the end rather than to the means.’ ” (quoting Puget Sound Power & Light Co., 133 Wash. at 312)); State ex rel. Andersen v. Superior Court, 119 Wash. 406, 410, 205 P. 1051 (1922) (“The legislature can declare in the first instance that the purpose is a public one, and it remains the duty of the court to disregard such assertion if the court finds it to be unfounded.”); Healy Lumber Co. v. Morris, 33 Wash. 490, 501, 74 P. 681 (1903) (“Under such circumstances the case comes to the court *430without any presumption one way or the other on the subject of public use, but is to be tried by the court like any other question that is submitted to its discretion.”)
f 60 Judicial abdication of such a constitutional mandate unjustifiably expands the power of the legislature and agencies in contravention of the clear terms of article I, section 16. Our constitution’s use of the word “shall” is imperative and operates to create a duty on the courts. See, e.g., Crown Cascade, Inc. v. O’Neal, 100 Wn.2d 256, 668 P.2d 585 (1983). Only by ignoring that provision can the majority reach its standard of deference to the agency rather than judicial review. See Wash. Const, art. I, § 29 (“The provisions of this Constitution are mandatory, unless by express words they are declared to be otherwise.”).
II. Failure To Provide Proper Notice
¶61 Sound Transit’s exercise of eminent domain in this case was wrongful from the beginning due to its failure to provide proper notice in accordance with pertinent laws and its own procedures.
¶62 Municipal corporations do not have an inherent power of eminent domain and may exercise such power only when expressly authorized by the legislature and in accordance with that authority. See, e.g., Stojack, 53 Wn.2d at 60. Statutes conferring such power “must be strictly construed, both as to the extent of the power and as to the manner of its exercise.” Postal Telegraph-Cable Co., 64 Wash. at 193.
|63 RCW 81.112.080, which authorizes eminent domain by Sound Transit, declares that the exercise of such power shall be in the same manner as cities of the first class. Cities of the first class are required by RCW 35.22.288 to publish meaningful notices of meetings contemplating eminent domain. Port of Edmonds v. Nw. Fur Breeders Coop., Inc., 63 Wn. App. 159, 816 P.2d 1268 (1991).
*431¶64 If the condemning governmental entity fails to give proper notice, the judgment of public use and necessity must be reversed and the eminent domain process must begin anew. Id. at 169. See also Deaconess Hosp. v. Wash. State Highway Comm’n, 66 Wn.2d 378, 405, 403 P.2d 54 (1965) (failure to provide notice when required constitutes arbitrary and capricious conduct).
¶65 Procedural errors, such as lack of proper notice, are questions of law reviewed de novo. State v. Harris, 114 Wn.2d 419, 441, 789 P.2d 60 (1990). Because statutes delegating eminent domain power are in derogation of the people’s rights, King County, 33 Wn.2d at 82, a condemning agency must establish that notice requirements were fulfilled in order to validly exercise the power and deprive a person of property.
¶66 Under the express terms of RCW 35.22.288:
[E]very city shall establish a procedure for notifying the public of upcoming hearings and the preliminary agenda for the forthcoming council meeting. Such procedure may include, but not be limited to, written notification to the city’s official newspaper, publication of a notice in the official newspaper, posting of upcoming council meeting agendas, or such other processes as the city determines will satisfy the intent of this requirement.
Sound Transit passed Resolution No. 1-1 (Amended), adopting and amending rules and operating procedures for the board. Ex. 14; 1 Verbatim Report of Proceedings (VRP) (Oct. 25, 2004) at 99. Section 16 of Resolution No. 1-1 (Amended) includes a requirement of public notice for upcoming meetings:
Whenever feasible, the Board Administrator shall furnish the Agenda for meetings of the Board and Committees to one or more local newspapers of general circulation in advance of such meetings.
Ex. 14, at 12. But Sound Transit did not do so here. Additionally, sections 4.A. and 4.B. require notification to local newspapers of general circulation and radio and *432television stations that have on file with the board a request to be notified. Id. at 5. Here, Sound Transit merely placed an agenda on its web site.
¶67 Thus, Sound Transit did not comply with either the statute or its own rule in providing notice to the public of the meeting. Mere placement of the agenda on the web site does not amount to “furnishing” notice to local newspapers as required by section 16 of Resolution No. 1-1 (Amended). Absent even the simplest communication concerning the agenda to one or more local newspapers of general circulation via fax, telephone, postcard, or even e-mail, such a posting does not constitute a “furnishing” of the agenda in any meaningful sense.
¶68 The majority ignores Sound Transit’s requirements under section 16 of its own resolution, offering a footnote to affirm the trial court’s conclusion that Sound Transit complied with its own internal rule. See majority at 413 n.3. The majority confuses the analysis by applying the text of RCW 35.22.288 only to the actions taken by Sound Transit.
¶69 Proper analysis requires consideration of compliance with the procedures that Sound Transit adopted pursuant to RCW 35.22.288. Agencies and municipal corporations must comply with internal procedures that are promulgated pursuant to statutory requirement. Compliance is a necessary implication of a statutory mandate. RCW 35.22.288 requires that procedures be adopted by Sound Transit, and Sound Transit’s statutorily mandated procedures (i.e., section 16 of Resolution No. 1-1 (Amended)) require that Sound Transit furnish notice to newspapers. Sound Transit’s adopted procedures provide the first standard for measuring the adequacy of Sound Transit’s actions. We should hold that agencies and municipal corporations cannot ignore their own procedures and that Sound Transit’s failure to comply with its own procedures alone requires reversal of the trial court.15
*433¶70 Sound Transit further violated the express terms of RCW 35.22.288 by placing the meeting agenda only on the web site. RCW 35.22.288’s enumeration of methods for notifying the public of upcoming hearings and the preliminary agenda for such meetings does not purport to be exhaustive. The statute limits the range of acceptable notice to processes that will satisfy the intent of the notification statute.
f 71 When the term “posting” is used in notice statutes, it always refers to posting of notice in a physical public place or affected area (e.g., on the property itself), but does not refer to posting on a web site. RCW 35.13.140 (every ordinance must be published, at least once in a newspaper and posted in at least “three public places”); RCW 35.27.300 (every ordinance must be published at least once in a newspaper and posted); RCW 43.21C.080 (notice of action by governmental agency must be published in a newspaper, mailed, and posted at the project site).
¶72 Although web site posting of the agendas of meetings may help satisfy notice requirements if combined with other methods of communication, this new technology and its low level of coverage among the public renders web posting insufficient to alone meet the requirements of RCW 35.22.288.
¶73 This conclusion is bolstered by the importance of the property rights that are implicated. Nor is the notice burden on an agency particularly onerous since there are simple, cost-effective, and commonly-accepted processes to notify the public. Contrary to one Sound Transit employee’s testimony that it was considered “unseemly” by the agency to notify property owners individually, majority at 408; 1 VRP (Oct. 25, 2004) at 31, all Washington cities use the same statutory authority and have successfully used appropriate methods of notice for years.
*434¶74 As the majority notes, there is little case law considering the sufficiency of web posting for notice requirements. Majority at 415. Indeed, there is none upholding notice solely through web posting. One federal court has specifically rejected electronic means and Internet notice alone as sufficient to notify a class of plaintiffs for a class action lawsuit. See Reab v. Elec. Arts, Inc., 214 F.R.D. 623, 631 (D. Colo. 2002). The dearth of cases on web-notice can be attributed to the Internet’s status as a new and emerging technology, which large segments of our population have not yet accessed. No case, until this majority, has held web posting notice sufficient.
¶75 It is also worthy of note that although RCW 35-.22.288’s enumeration of methods for notification is not exhaustive, the legislature did not say web posting gives sufficient notice. I would not rewrite the statute but would hold that web site posting alone does not satisfy RCW 35-.22.288 (or other notice requirements in statute).
|76 Additionally, the actual notice provided by Sound Transit in this case was inadequate under RCW 35.22.288. The actual property was not identified in the agenda, so that neither the Millers nor the public would know this property was to be taken.
¶77 As stated above, statutes conferring eminent domain power “must be strictly construed, both as to the extent of the power and as to the manner of its exercise.” Postal Telegraph-Cable Co., 64 Wash. at 193. Because such statutes are in derogation of a constitutional right, King County, 33 Wn.2d at 82, effective notice must require that the agenda fairly apprise a reasonable person of the actual land under consideration for condemnation.
¶78 The notice statute’s purpose is to fairly and sufficiently apprise those who may be affected of the nature and character of the action so that they may intelligently prepare for the hearing. Barrie v. Kitsap County, 84 Wn.2d 579, 585, 527 P.2d 1377 (1974); Nisqually Delta Ass’n v. City of DuPont, 103 Wn.2d 720, 727, 696 P.2d 1222 (1985).
*435¶79 Sound Transit, like other agencies, is required to have public meetings to assure public input in decision making. See RCW 42.30.010-.920.16 Public notice that insufficiently apprises those who may be affected undermines the public confidence and trust that is placed in those legislative bodies and their decision-making abilities.17
¶80 Here, the agenda posted on the Sound Transit web site contains a general description that Sound Transit would be considering condemning property for the South Tacoma Commuter Rail Station.18 This did not sufficiently apprise the Millers or the public which actual property constituted the agenda item. Identification of the property could be accomplished through a listing by street address, by owner name, or by parcel number. I disagree with the majority in the conclusion that “notice that a condemnation in the area would be considered,” majority at 416, satisfies the applicable requirements. Notice of condemnation “in the area” is simply inadequate. Because of the protection *436our constitution gives to the right to private property and the limited nature of eminent domain, I would hold that the statute requires specific identification of the property to be condemned.
III. Unsubstantiated Public Use Determination
|81 Sound Transit’s exercise of eminent domain in this case was also wrongful due to its failure to prove public necessity for the taking in accordance with applicable constitutional standards.
f 82 Article I, section 16’s mandate is that public use be a judicial determination and that statutes conferring such power must be construed strictly. Judicial inquiry into public use requires an inquiry into public necessity as a judicial corollary to provide enforcement of the constitutional mandate. As this court has previously maintained:
“[p]ublic use” and “necessity” cannot be separated with scalpellic precision, for the first is sufficiently broad to include an element of the latter. Can it be said that a “contemplated use” that does not include an element of “necessity” meets the constitutional mandate that it “be really public”? We think not.
Theilman, 59 Wn.2d at 594.
¶83 I reject the majority’s conclusion that great deference be given to agency declarations of necessity. This would make agencies nearly immune from judicial review of public use. Although declarations of public use and necessity are properly legislative declarations in the first instance, our overriding constitutional duty requires independent judicial determinations in the final instance.
¶84 The court should require condemning agencies to make an objective, affirmative showing that the declaration of public use is based upon substantial evidence. See State v. Burch, 7 Wn. App. 657, 660, 501 P.2d 1239 (1972). The trial court must make findings that support the legal conclusion as to the necessity of the taking. See City of Des Moines v. Hemenway, 73 Wn.2d 130, 140-41, 437 P.2d 171 *437(1968). The condemning agency must establish that the declaration was made “honestly, fairly, and upon due consideration” of the facts and circumstances. City of Tacoma v. Welcker, 65 Wn.2d 677, 684, 399 P.2d 330 (1965).
¶85 Judicial review of public necessity must also recognize our case law that an agency declaration will not be upheld where it is arbitrary or capricious, or through abuse of discretion, violation of law, improper motives, or collusion. Stojack, 53 Wn.2d at 64. Declarations based upon fraud or constructive fraud will not be upheld. “To establish constructive fraud petitioners must show willful and unreasoned action without consideration and regard for facts or circumstances.” In re Port of Seattle, 80 Wn.2d 392, 398, 495 P.2d 327 (1972); cf. Port of Olympia v. Deschutes Animal Clinic, Inc., 19 Wn. App. 317, 321, 576 P.2d 899 (1978) (“[W]e believe that the term constructive fraud is misleading in this context. Our courts, in actuality, review the declaration [of necessity] under the arbitrary and capricious standard, and we see no merit in applying a different label to that well-known test.”).
f 86 Particularly relevant here is this court’s language in Postal Telegraph-Cable Co., 64 Wash. at 195:
It is sufficient to make a strong prima facie case, but when convincing evidence is adduced by the owner that the land sought is not reasonably necessary, and that a slight change of location to other of his land will equally meet the necessity of the taker and be of much less damage to the owner, then it is incumbent upon the taker to rebut such evidence, since the refusal to make such change, if unexplained would amount to oppression and be an abuse of the power.
¶87 Courts reviewing public necessity declarations should also find guidance from this court’s decision in Deaconess, 66 Wn.2d at 405-06, wherein we delineated several factors that are important for consideration:
By what tests should the court gauge administrative decisions? Here are the principal standards: Did the agency proceed in accordance with and pursuant to constitutional and *438statutory powers? Were the agency’s motives honest and intended to benefit the public? Were they honestly arrived at — that is, free from influence of fraud and deceit? Were they free of any purpose to oppress or injure — even though injury and damage to some may be inherent in accomplishing the particular public benefit? Did the administrative agency give notice, where notice is due, and hear evidence where hearings are indicated? Did the agency make its decision on facts and evidence? Were its actions in the last analysis rational, that is, based upon a reasonable choice supported by facts and evidence? If the answers to all of these queries are in the affirmative, then the decision of an administrator, unless placed under complete judicial review by law, cannot be held arbitrary, capricious, unreasonable or oppressive by the courts.
¶88 Here the majority erroneously confirms that Sound Transit’s public necessity determination was correct. Based upon this record, however, Sound Transit did not demonstrate that its declaration was made “honestly, fairly and upon due consideration” of the facts and circumstances. See Welcker, 65 Wn.2d at 684.
f 89 First, Sound Transit’s determination that condemning Miller’s property constituted a public necessity was based upon an erroneous factual assertion that there were contamination problems with other sites. As the majority acknowledges, “At some point during the process, Sound Transit appears to have erroneously believed that the alternative sites were contaminated but that the Miller property was not.” Majority at 420-21. Indeed, the trial court stated in its findings that Sound Transit represented at public meetings that Superfund problems inhibited alternative locations but that such representations were not true. Clerk’s Papers (CP) at 249 (Finding of Fact 19).
¶90 The record here requires us to conclude that alleged Superfund problems were wrongly relied upon by Sound Transit in making its determination. Only by adopting a rubber-stamp standard of review at odds with article I, section 16 and relevant case law can the majority look the *439other way.19 To rely upon clearly erroneous factual information of such magnitude amounts to arbitrary or capricious conduct. See Welcker, 65 Wn.2d at 684 (“Arbitrary and capricious conduct is willful and unreasoning action, without consideration and regard for facts or circumstances.”).
¶91 Additionally (and more fundamentally), neither Sound Transit Resolution No. R2003-13 nor Sound Transit’s petition filed with the trial court contains particularized facts supporting a finding that taking Miller’s property was a public necessity. The trial court hearing should have required Sound Transit to make a showing of substantial evidence in support of its public necessity declaration. Sound Transit has instead relied consistently upon the proposition that agency conclusions are conclusive. The constitutional mandate of article I, section 16 and our case law do not countenance rubber-stamp review by the judiciary of challenged public necessity declarations without a showing of evidence in support.
¶92 Consistent with this failure to prove facts supporting a finding that Miller’s property is a public necessity, Sound Transit also failed to offer evidence rebutting Miller’s evidence establishing the alternative site. Several cases have addressed a condemning agency’s failure to properly consider alternatives. See, e.g., State ex rel. Lange v. Superior Court, 61 Wn.2d 153, 377 P.2d 425 (1963); Wagle v. Williamson, 51 Wn. App. 312, 315-16, 754 P.2d 684 (1988); Burch, 7 Wn. App. 657; State Parks & Recreation Comm’n v. Schluneger, 3 Wn. App. 536, 475 P.2d 916 (1970). In these cases, alternatives were proffered by the property owner, but the condemning agency rebutted the testimony. Sound Transit’s failure to offer rebutting evidence here contrasts sharply.
*440¶93 Sound Transit’s errors of commission and omission are reflected in the trial court’s conclusion that: “[Sound Transit] may have negligently omitted and missed some facts and evidence which ideally should have been considered, and if considered could have reasonably led to a different result.” CP at 252 (Conclusion of Law 12). Nonetheless, the trial court concluded that such “error” was not fatal. Id. The trial court’s conclusion is inconsistent with the relevant legal standard, and I would reverse. Deference of the courts to agency decisions which are procedurally flawed and based on facts known to be false diminishes public confidence in government and in the courts.
IV. Conclusion
¶94 In this case, “posting” on the web site did not necessarily furnish notice either to the owner or to the public. By upholding Sound Transit’s taking of private property through a process admittedly lacking proper notice and based upon erroneous factual information, the majority utilizes a standard of review that is contrary to our constitution.
¶95 Article I, section 16’s express declaration that the taking of private property for public use is a judicial question, “without regard to any legislative assertion,” is undermined by the majority’s decision. The right of owners — and the public — to full and fair consideration before private property is taken is eroded.
¶96 I dissent.
Sanders, J., concurs with J.M. Johnson, J.
Chambers, J., concurs in the result only.
Reconsideration denied June 30, 2006.

 See Healy Lumber Co. v. Morris, 33 Wash. 490, 505, 74 P. 681 (1903):
It was no doubt for the purpose of preventing enthusiastic legislation, practically destroying this limitation [on the exercise of eminent domain], that the question of public use was especially submitted to'the courts, who are, and should be, ever watchful in maintaining inviolate the constitutional rights of the citizen.
See also James M. Dolliver, Condemnation, Credit and Corporations in Washington: 100 Years of Judicial Decisions — Have the Framers’ Views Been Followed?, 12 U. Puget Sound L. Rev. 163, 175-76 (1989) (“The judicial determination clause in the Washington Constitution is a clause currently existing in only four other states!: Arizona, Colorado, Mississippi, and Missouri].”). “[T]he clear language of the provision, with its difference from most other constitutions and early cases, shows that the constitutional framers sought to place a limit on the legislature by assigning the judiciary to determine the character of proposed public uses.” Id. (footnotes omitted).


 All delegations of state authority are to be construed strictly, and this is “ ‘especially true with respect to the power of eminent domain, which is more harsh and peremptory in its exercise and operation than any other.’ ” State ex rel. Chesterley v. Superior Court, 19 Wn.2d 791, 800, 144 P.2d 916 (1944) (quoting 1 John Lewis, A Treatise on the Law of Eminent Domain in the United States § 388, at 708 (3d ed. 1909)).


 The constitutional nature of the right of citizens to private property contradicts the majority’s assertion that “[a]s the challenger, Miller bears the burden of proof that the notice was defective.” Majority at 412-13.


 The majority, however, contends that we should ignore Sound Transit’s compliance or noncompliance with its own adopted standards. Majority at 413 n.3. *433The majority’s contention is misguided. Rightful exercise of judicial review under article I, section 16 and the rule of law require that we hold Sound Transit’s noncompliance with its own procedures as fatal.


 The Open Public Meetings Act of 1971 (chapter 42.30 RCW) declares principles underlying public input and awareness of agency meetings:
The people of this state do not yield their sovereignty to the agencies which serve them. The people, in delegating authority, do not give their public servants the right to decide what is good for the people to know and what is not good for them to know. The people insist on remaining informed so that they may retain control over the instruments they have created.
RCW 42.30.010.


 The Open Public Meetings Act contains a notice provision similar to the one directly at issue here:
No governing body of a public agency shall adopt any ordinance, resolution, rule, regulation, order, or directive, except in a meeting open to the public and then only at a meeting, the date of which is fixed by law or rule, or at a meeting of which notice has been given according to the provisions of this chapter. Any action taken at meetings failing to comply with the provisions of this subsection shall be null and void.
RCW 42.30.060(1).


 The meeting agenda read:
Resolution No. R2003-13 — Authorizing the Executive Director to acquire, dispose, or lease certain real property interests by negotiated purchase, by condemnation, (including settlement) condemnation litigation, or entering administrative settlements, and to pay eligible relocation and re-establishment benefits to affected owners and tenants as necessary for the construction of the Lakewood and South Tacoma Commuter Rail Stations... .
Ex. 12.


 See majority at 421 (“[I]t is not the role of the court to take a second look at the various environmental considerations at issue. As long as Sound Transit considered the environmental impacts, it is not for the court to substitute its judgment in the absence of some demonstration of fraud or arbitrary and capricious conduct.”).